         Case 1:19-cv-04977-JPC Document 139 Filed 05/06/21 Page 1 of 1




                           KLAYMAN LAW GROUP
                                A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.              7050 W. Palmetto Park Road                  Tel: 561-558-5336
                                    Boca Raton, FL, 33433

May 6, 2021

Via ECF

Hon. John P. Cronan
U.S. District Court for the Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007
CronanNYSDChambers@nysd.uscourts.gov.

Re:    Moore, et al. v. Cohen, et al., 1:19-cv-4977-ALC

Dear Judge Cronan:

         The undersigned counsel for Plaintiffs Roy Moore and Kayla Moore would like to
sincerely apologize to the Court for missing the conference of today, May 6, 2021. The
conference was inadvertently not marked up on the undersigned’s calendar, so he was unaware
that it was to occur today. The undersigned once again sincerely apologizes to the Court for this
error.

                                                            Respectfully,


                                                            /s/ Larry Klayman_____
                                                            Larry Klayman, Esq.
                                                            Counsel for Plaintiffs

cc:    Elizabeth McNamara, Esq.: lizmcnamara@dwt.com
       Rachel Strom, Esq.: RachelStrom@dwt.com
       Eric Feder, Esq.: EricFeder@dwt.com

       Counsel for Defendants
       Served via ECF




                                               1
